Exhibit 10.3

 

 

QUALITY DISTRIBUTION, INC.

STOCK UNIT GRANT AGREEMENT

 

THIS STOCK UNIT GRANT AGREEMENT (this “Agreement”) is dated as of June 5, 2005
(the “Effective Date”), by and between QUALITY DISTRIBUTION, INC., a Florida
corporation (the “Company”), and GERALD L. DETTER (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Company desires to grant to the Executive certain stock unit awards
as an inducement to and in consideration of the Executive’s agreeing to become
an employee of the Company and as means to motivate and retain the Executive and
to further align the interests of the Executive with those of the Company’s
stockholders generally, upon the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of services expected to be rendered by the
Executive and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1. DEFINITIONS

 

Whenever the following words and phrases are used in this Agreement, with the
first letter capitalized, they shall have the meanings specified below.

 

“Annual Award” shall mean the Stock Units awarded to the Executive in accordance
with Section 2.2.

 

“Beneficiary” shall mean the person or persons, or entity, entitled in
accordance with Section 6.2 to receive all or a portion of the Executive’s Stock
Unit benefits upon the Executive’s death.

 

“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

 

“Cause” shall have the meaning given to such term in the Company’s 2003 Stock
Option Plan.

 

“Change in Control Event” shall mean any of the following:

 

  (a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)), other than
Apollo Investment Fund III, L.P. or its affiliates, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of either (1) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in

 



--------------------------------------------------------------------------------

 

the election of directors of the Company (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this definition, the
following acquisitions shall not constitute a Change in Control Event; (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, or (D)
any acquisition by any entity pursuant to a transaction that complies with
clauses (c)(1), (2) and (3) below;

 

  (b) Individuals who, as of the first day of any period not exceeding twelve
months that commences no earlier than the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board during such period of time; provided, however, that any individual
becoming a director of the Company subsequent to the first day of such period
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least three-fourths of the directors of the Company
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
of the Company or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board;

 

  (c)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of

 



--------------------------------------------------------------------------------

 

the then-outstanding voting securities of such entity, except to the extent that
the ownership in excess of 50% existed prior to the Business Combination, and
(3) at least a majority of the members of the board of directors or trustees of
the entity resulting from such Business Combination or a Parent were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

 

  (d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in the context of a transaction that does
not constitute a Change in Control Event under clause (c) above;

 

provided that in any case an event or transaction shall not constitute a Change
in Control Event unless it also constitutes a change in the ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company, that would constitute a permissible
distribution event pursuant to Section 409A(a)(2)(A) of the Code and the
regulations and guidance promulgated thereunder.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board.

 

“Common Stock” shall mean the common stock of the Company, no par value per
share, subject to adjustment pursuant to Section 5 of this Agreement.

 

“Company” shall mean Quality Distribution, Inc., a Florida corporation, and any
successor corporation.

 

“Disability” shall mean the Executive (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months or (b) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Executive’s employer.

 

“Dividend Equivalent” shall mean the amount of cash dividends or other cash
distributions paid by the Company on that number of shares of Common Stock equal
to the number of Stock Units credited to a Executive’s Stock Unit Account as of
the applicable record date for the dividend or other distribution, which amount
shall be credited in the form of additional Stock Units to the Executive’s Stock
Unit Account, as provided in Section 3.2.

 

“Employment Agreement” shall mean the employment agreement dated as of the date
hereof between the Company and the Executive.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 



--------------------------------------------------------------------------------

“Fair Market Value” on any date means (a) if the stock is listed or admitted to
trade on a national securities exchange, the closing price of the stock on the
Composite Tape, as published in the Eastern Edition of The Wall Street Journal,
of the principal national securities exchange on which the stock is so listed or
admitted to trade, on such date, or, if there is no trading of the stock on such
date, then the closing price of the stock as quoted on such Composite Tape on
the next preceding date on which there was trading in such shares; (b) if the
stock is not listed or admitted to trade on a national securities exchange, the
last/closing price for the stock on such date, as furnished by the National
Association of Securities Dealers, Inc. (“NASD”) through the NASDAQ National
Market Reporting System or a similar organization if the NASD is no longer
reporting such information; (c) if the stock is not listed or admitted to trade
on a national securities exchange and is not reported on the National Market
Reporting System, the mean between the bid and asked price for the stock on such
date, as furnished by the NASD or a similar organization; or (d) if the stock is
not listed or admitted to trade on a national securities exchange, is not
reported on the National Market Reporting System and if bid and asked prices for
the stock are not furnished by the NASD or a similar organization, the value as
reasonably established by the Committee at such time for purposes of this
Agreement. Any determination as to fair market value made pursuant to this
Agreement shall be determined without regard to any restriction other than a
restriction which, by its terms, will never lapse, and shall be conclusive and
binding on all persons. The Committee may, however, provide that the Fair Market
Value shall equal the last closing price of a share of Common Stock as reported
on the composite tape for securities listed on a national securities exchange or
as furnished by the NASD and available on the date in question or the average of
the high and low prices of a share of Common Stock as reported on the composite
tape for securities listed on a national securities exchange or as furnished by
the NASD for the date in question or the most recent trading day.

 

“Good Reason” shall have the meaning given to such term in the Employment
Agreement.

 

“Initial Award” shall mean the Stock Units awarded to the Executive in
accordance with Section 2.1.

 

“Stock Unit” shall mean a non-voting unit of measurement which is deemed solely
for bookkeeping purposes to be equivalent to one outstanding share of Common
Stock solely for purposes of this Agreement.

 

“Stock Unit Account” shall mean the bookkeeping account maintained by the
Company on behalf of the Executive that is credited with Stock Units in
accordance with Section 2 and Dividend Equivalents thereon in accordance with
Section 3.2.

 

“Subsidiary” shall mean each corporation, which is a member of a controlled
group of corporations (within the meaning of Section 414(b) of the Code) of
which the Company is a component member.

 

“Unforeseeable Emergency” shall mean a severe financial hardship to the
Executive resulting from (a) a sudden and unexpected illness or accident of the
Executive, the Executive’s spouse, or a dependent (as defined in Section 152(a)
of the Code) of the Executive, (b) loss of the Executive’s property due to
casualty, or (c) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Executive, all as
determined by the Committee in its sole discretion.

 



--------------------------------------------------------------------------------

2. STOCK UNIT AWARDS

 

  2.1 Initial Award.

 

  2.1.1 Number of Stock Units Subject to Initial Award. As of Effective Date,
the Executive’s Stock Unit Account shall be credited with 300,000 Stock Units.

 

  2.1.2 Vesting. Subject to Section 2.1.3 and Section 2.3, the Stock Units
subject to the Initial Award shall vest on December 31, 2006, provided that the
Executive is still employed by the Company or a Subsidiary on such date.

 

  2.1.3 Effect of a Termination of Employment Prior to Vesting.

 

(i) If the Executive ceases to be employed by the Company or a Subsidiary prior
to December 31, 2006, the Stock Units subject to the Initial Award shall
immediately terminate without payment and the Executive shall have no further
rights with respect to such terminated Stock Units.

 

(ii) Notwithstanding the foregoing (a) if after the date hereof but before
December 31, 2006 the Executive’s employment with the Company and its
subsidiaries is terminated as a result of the Executive’s death or disability,
or (b) if after December 31, 2005 but before December 31, 2006 the Executive’s
employment with the Company and its Subsidiaries is terminated by the Executive
for Good Reason or by the Company (or the applicable Subsidiary) without Cause,
then, in each case, the Stock Units subject to the Initial Award shall become
fully vested as the date of such termination.

 

  2.2 Annual Awards.

 

  2.2.1 Number of Stock Units Subject to Annual Awards. In addition to the
Initial Award under Section 2.1 above, as of the Effective Date, the Executive’s
Stock Unit Account shall be credited with a number of Stock Units equal to (1)
$50,000 divided by (2) the Fair Market Value of Common Stock on such date. On
each annual anniversary of the Effective Date, commencing in 2006 and ending
upon termination of the Employment Agreement, the Executive’s Stock Unit Account
shall be credited with a number of Stock Units equal to (1) $50,000 divided by
(2) the Fair Market Value of Common Stock on the applicable anniversary of the
Effective Date; provided that in no event shall the Executive’s Stock Unit
Account be credited with additional Stock Units pursuant to this Section 2.2.1
unless the Executive is still employed by the Company or a Subsidiary on the
applicable anniversary of the Effective Date.

 

  2.2.2

Vesting. Subject to Sections 2.2.3 and 2.3, the Stock Units subject to each
Annual Award granted pursuant to Section 2.2.1 shall vest as follows (i) 14.2%
shall vest on December 31 of the year in which such Annual Award

 



--------------------------------------------------------------------------------

 

is granted and (ii) 28.6% shall vest on December 31 of each successive year;
provided that all such Stock Units shall vest immediately if the average Fair
Market Value of the Company’s common stock equals or exceeds $30.00 per share
for any consecutive 180 trading-day period and provided further that, in each
case, the Executive is still employed by the Company or a Subsidiary on the
applicable installment vesting date.

 

  2.2.3 Effect of a Termination of Employment Prior to Vesting. If the Executive
ceases to be employed by the Company or a Subsidiary prior to the date that all
of the Stock Units subject to an Annual Award have vested, the unvested Stock
Units subject to such Annual Award will immediately terminate without payment
and the Executive shall have no further rights with respect to such terminated
Stock Units.

 

  2.3 Effect of a Change in Control Event. Notwithstanding the foregoing, upon
the occurrence of a Change in Control Event, the Stock Units then credited to
the Executive’s Stock Unit Account shall become fully vested.

 

  2.4 Continuance of Employment Required. Except as otherwise expressly provided
in Sections 2.1.3, 2.2.3 or 2.3, the vesting schedule applicable to the Stock
Units requires continued employment or service through each applicable vesting
date as a condition to the vesting of the applicable installment of the award
and the rights and benefits under this Agreement. Employment or service for only
a portion of the vesting period, even if a substantial portion, will not entitle
the Executive to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or service.

 

3. STOCK UNIT ACCOUNTS

 

  3.1 Crediting of Stock Units. The Company shall establish and maintain a Stock
Unit Account for the Executive. As of the applicable crediting date under
Sections 2.1.1 and 2.2.1, the Company shall credit the Executive’s Stock Unit
Account with the number of Stock Units subject to the particular award. The
Company shall establish separate subaccounts under the Executive’s Stock Unit
Account as necessary or advisable to separately account for Stock Units that are
subject to different vesting schedules.

 

  3.2 Dividend Equivalents. As of the date on which the Company pays a cash
dividend on its Common Stock (the “Dividend Payment Date”), the Executive’s
Stock Unit Account shall be credited with additional Stock Units equal in number
to (1) the amount of the Dividend Equivalents representing cash dividends paid
on that number of shares equal to the aggregate number of Stock Units in the
Executive’s Stock Unit Account at the start of business as of the relevant
dividend record date, divided by (2) the Fair Market Value of a share of Common
Stock as of the Dividend Payment Date. Stock Units credited as Dividend
Equivalents shall vest at the same time as the Stock Units to which they relate.

 

  3.3

Account Not Funded; No Stockholder Rights. The Executive’s Stock Unit Account
shall be a memorandum account on the books of the Company. The

 



--------------------------------------------------------------------------------

 

Stock Units credited to the Executive’s Stock Unit Account shall be used solely
as a device for the determination of the number of shares of Common Stock to be
eventually distributed to such Executive in accordance with this Agreement. The
Stock Units shall not be treated as property or as a trust fund of any kind. The
Executive shall not be entitled to any voting or other stockholder rights with
respect to Stock Units granted or credited under this Agreement. The number of
Stock Units credited (and the Common Stock to which the Executive is entitled
under this Agreement) shall be subject to adjustment in accordance with Section
5 of this Agreement.

 

  3.4 Reduction in Stock Units. The Executive’s Stock Unit Account shall be
reduced by the number of Stock Units with respect to which payment, distribution
or a withdrawal is made, or which are extinguished.

 

4. DISTRIBUTIONS

 

  4.1 Time and Manner of Distribution.

 

  4.1.1 Initial Award. The vested amounts credited to the Executive’s Stock Unit
Account in respect of the Initial Award shall be distributed to the Executive
(or, in the event of his death, the Executive’s Beneficiary) upon or as soon as
administratively practical after the first to occur of: (1) December 31, 2008,
(2) the Executive’s termination of employment with the Company and its
Subsidiaries (including, without limitation, by reason of his death), (3) the
Executive’s Disability or (4) a Change in Control Event. Notwithstanding the
foregoing, if the Executive’s employment terminates for any reason other than
due to the Executive’s death or Disability and the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code and the
regulations and guidance promulgated there under, then the distribution of the
Executive’s benefit shall not be made earlier than the date which is six (6)
months after the termination of the Executive’s employment with the Company and
its Subsidiaries (or, if earlier, the date of the Executive’s death).

 

  4.1.2 Annual Awards. The vested amounts credited to the Executive’s Stock Unit
Account in respect of the Annual Awards shall be distributed to the Executive
(or, in the event of his death, the Executive’s Beneficiary) upon the first to
occur of: (1) the Executive’s termination of employment with the Company and its
Subsidiaries (including, without limitation by reason of his death), (2) the
Executive’s Disability or (3) a Change in Control Event. Notwithstanding the
foregoing, if the Executive’s employment terminates for any reason other than
due to the Executive’s death or Disability and the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code and the
regulations and guidance promulgated there under, then the distribution of the
Executive’s benefit shall not be made earlier than the date which is six (6)
months after the termination of the Executive’s employment with the Company and
its Subsidiaries (or, if earlier, the date of the Executive’s death).

 



--------------------------------------------------------------------------------

  4.1.3 Date of Termination of Employment. Notwithstanding the foregoing
provisions of this Section 4.1, a termination of the Executive’s employment with
the Company and its Subsidiaries shall not be deemed to have occurred for any
purpose under this Agreement unless such termination of employment constitutes a
“separation from service” (as defined under Section 409A of the Code and any
regulations or guidance promulgated thereunder) of the Executive with the
Company and its Subsidiaries.

 

  4.2 Form of Distribution. Stock Units credited to the Executive’s Stock Unit
Account shall be distributed to the Executive (or, in the event of his death,
the Executive’s Beneficiary) in a single lump sum in an equivalent whole number
of shares of the Company’s Common Stock. The Company shall have discretion to
pay Stock Units attributable to Dividend Equivalents in cash. Fractional share
interests shall be disregarded but may be cumulated or, in the Company’s
discretion, paid in cash. To the extent that any Stock Unit is to be paid in
cash pursuant to this Section 4.2, the amount of any cash payment made pursuant
to this Section 4.2 with respect to such Stock Unit shall equal the most recent
Fair Market Value of a share of Common Stock as of the date of payment.

 

  4.3 Distributions for Unforeseeable Emergencies. The Executive may request a
distribution for an Unforeseeable Emergency. Such distribution for an
Unforeseeable Emergency shall be subject to approval by the Committee and may be
made only to the extent necessary to satisfy such emergency (plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution)
and only from vested Stock Units credited to his Stock Unit Account. The
Committee may treat a distribution as necessary to satisfy the hardship if it
relies on the Executive’s written representation, unless the Committee has
actual knowledge to the contrary, that the hardship cannot reasonably be
relieved (1) through reimbursement or compensation by insurance or otherwise or
(2) by liquidation of the Executive’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship.

 

5. ADJUSTMENTS IN CASE OF CHANGES IN COMMON STOCK

 

Upon the occurrence of a liquidation, dissolution, Change in Control Event,
merger, consolidation, or other combination or reorganization, or a
recapitalization, reclassification, extraordinary dividend or other distribution
(including a split up or a spin off of the Company or any significant
Subsidiary), or a sale or other distribution of substantially all the assets of
the Company as an entirety (an “Event”) (other than an ordinary cash dividend
payment), the Committee shall make adjustments as it deems appropriate in the
number and kind of securities or other consideration that may become payable
with respect to the Stock Units credited under this Agreement. If an Event shall
occur and any Stock Units have not been fully vested and paid upon such Event or
prior thereto, such Stock Units may become payable in securities or other
consideration (the “Restricted Property”) rather than in the Common Stock
otherwise payable in respect of such Stock Units. Such Restricted Property shall
become payable at such time or times (if any) as the related Stock Units become
payable in accordance with this Agreement and shall be subject to the same
vesting conditions as such related Stock Units. Notwithstanding the foregoing,
to the extent that the Restricted Property includes any cash, the commitment
hereunder

 



--------------------------------------------------------------------------------

shall become an unsecured promise to pay an amount equal to such cash (with
earnings attributable thereto as if such amount had been invested, pursuant to
policies established by the Committee, in interest bearing, FDIC insured
(subject to applicable insurance limits) deposits of a depository institution
selected by the Committee) at such times and in such proportions as the related
Stock Units become payable in accordance with this Agreement. Notwithstanding
the foregoing, the Stock Units and any Common Stock or other securities or
property payable in respect of the Stock Units shall continue to be subject to
proportionate and equitable adjustments (if any) under this Section 5 consistent
with the effect of such events on stockholders generally (but without
duplication of benefits if Dividend Equivalents are credited), as the Committee
determines to be necessary or appropriate, and in the number, kind and/or
character of shares of Common Stock or other securities, property and/or rights
payable in respect of Stock Units granted under this Agreement.

 

6. MISCELLANEOUS

 

  6.1 Unsecured General Creditor. The Executive and his Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company. No assets of the
Company shall be held under any trust, or held in any way as collateral security
for the fulfilling of the obligations of the Company under this Agreement. Any
and all of the Company’s assets shall be, and remain, the general unpledged,
unrestricted assets of the Company. The Company’s obligations under this
Agreement shall be merely that of an unfunded and unsecured promise of the
Company to pay benefits in the future to the Executive under this Agreement (as
determined in accordance with the terms hereof), and the respective rights of
the Executive and Beneficiaries shall be no greater than those of unsecured
general creditors.

 

  6.2 Beneficiaries. The Executive shall have the right, at any time, to
designate any person or persons as Beneficiaries (both primary and contingent)
to whom payment with respect to the Stock Units credited to his Account will be
made in the event of his death. The Beneficiary designation will be effective
when it is received in writing by the Company during the Executive’s lifetime on
a form prescribed by the Company. The receipt of a new valid Beneficiary
designation by the Company will cancel all prior Beneficiary designations. Any
finalized divorce or marriage of the Executive subsequent to the date of a
Beneficiary designation will revoke such designation, unless in the case of
divorce the previous spouse was not designated as Beneficiary, and unless in the
case of marriage the Executive’s new spouse previously was designated as
Beneficiary. The spouse of a married Executive must consent in writing to any
designation of a Beneficiary other than the spouse. If the Executive fails to
validly designate a Beneficiary as provided above, or if the Beneficiary
designation is revoked by marriage, divorce, or otherwise without execution of a
new designation, or if every person designated as Beneficiary predeceases the
Executive or dies prior to the complete distribution of the Executive’s Stock
Units benefits, then the Company will direct the payment of the Executive’s
remaining benefits to the Executive’s surviving spouse, or if there is no
surviving spouse, to the Executive’s estate. The payment of benefits under this
Agreement to a Beneficiary shall fully and completely discharge the Company from
all further obligations under this Agreement with respect to the Executive.

 



--------------------------------------------------------------------------------

  6.3 Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by this Agreement and not to
any other person or corporation. No part of the Executive’s Stock Unit Account
shall be liable for the debts, contracts, or engagements of the Executive, his
Beneficiary, or successors in interest, nor shall the Executive’s Stock Unit
Accounts be subject to execution by levy, attachment, or garnishment or by any
other legal or equitable proceeding, nor shall any such person have any right to
alienate, anticipate, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If the Executive, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any distribution or
payment from the Agreement, voluntarily or involuntarily, the Company, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of the Executive, Beneficiary or successor in interest in such
manner as the Company shall direct.

 

  6.4 Tax Withholding. Upon or in connection with the vesting of the Stock
Units, the payment of Dividend Equivalents, and/or the distribution of shares of
Common Stock in respect of the Stock Units, the Company (and any Subsidiary, if
applicable) shall have the right at its (or their) option to (a) require the
Executive (or the Executive’s Beneficiary, as the case may be) to pay or provide
for payment in cash of the amount of any taxes which such entity (or entities)
may be required to withhold with respect to such vesting, payment or
distribution or (b) deduct from any amount otherwise payable to the Executive
(with respect to the Stock Units or otherwise) the amount of any taxes which
such entity (or entities) may be required to withhold with respect to such
vesting, payment or distribution. Notwithstanding the foregoing (and other than
the Company’s share of applicable employment taxes), the Executive will be
solely responsible for any and all tax liability that may result from the grant,
vesting, payment or other event with respect to the Stock Units.

 

  6.5 Entire Agreement; Amendment and Waivers; Compliance with Section 409A.
This Agreement constitutes the entire agreement and supersede all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. This Agreement may be amended only by a
written instrument signed by both the Executive and the Company. The Company
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Executive hereunder,
but no such waiver shall operate as or be construed to be a subsequent waiver of
the same provision or a waiver of any other provision hereof. This Agreement
shall be construed and interpreted to comply with Section 409A of the Code.
Notwithstanding the foregoing, the Company reserves the right to amend this
Agreement to the extent it reasonably determines is necessary in order to
preserve the intended tax consequences of the Stock Units in light of 409A of
the Code and any regulations or other guidance promulgated thereunder.

 

  6.6

Governing Law; Severability. This Agreement shall be construed, governed and
administered in accordance with the laws of the State of Florida. If any
provisions

 



--------------------------------------------------------------------------------

 

of this instrument shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

 

  6.7 Effect of this Agreement. This Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Company.

 

  6.8 Receipt or Release. Any payment to the Executive or the Executive’s
Beneficiary in accordance with the provisions of this Agreement shall, to the
extent thereof, be in full satisfaction of all claims against the Board, the
Committee, the Company and its Subsidiaries. The Company may require such
Executive or Beneficiary, as a condition precedent to such payment, to execute a
receipt and release to such effect.

 

  6.9 No Right to Employment. Nothing contained in this Agreement, nor the
existence of Stock Units credited to the Executive’s Stock Unit Account,
constitutes a continued employment or service commitment by the Company or any
of its Subsidiaries, affects the Executive’s status as an employee at will who
is subject to termination without cause, confers upon the Executive any right to
remain employed by or in service to the Company or any Subsidiary, interferes in
any way with the right of the Company or any Subsidiary at any time to terminate
such employment or service, or affects the right of the Company or any
Subsidiary to increase or decrease the Executive’s other compensation. Nothing
in this Section 6.9, however, is intended to adversely affect any independent
contractual right of the Executive without his consent thereto.

 

  6.10 Securities Laws Compliance. The Executive acknowledges that the Stock
Units and the shares of Common Stock deliverable with respect to Stock Units
credited to the Executive’s Stock Unit Account under this Agreement are not
being registered under the Securities Act, based, in part in reliance upon an
exemption from registration under the Securities Act, and a comparable exemption
from qualification or registration under applicable state securities laws, as
each may be amended from time to time. The Executive, by executing this
Agreement, hereby makes the following representations to the Company and
acknowledges that the Company’s reliance on federal and state securities law
exemptions from registration and qualification is predicated, in substantial
part upon the accuracy of these representations:

 

  (a) The Executive is acquiring (and may in the future acquire) Stock Units
and, if and when the Stock Units are distributed to the Executive, will acquire
the shares of Common Stock solely for the Executive’s own account, for
investment purposes only, and not with a view to or an intent to sell, or to
offer for resale in connection with any unregistered distribution, all or any
portion of the shares within the meaning of the Securities Act and/or any
applicable state securities laws.

 

  (b) In evaluating the merits and risks of an investment in the Common Stock,
the Executive has and will rely upon the advice of his own legal counsel, tax
advisors, and/or investment advisors.

 



--------------------------------------------------------------------------------

  (c) The Executive is knowledgeable about the Company and has a preexisting
personal or business relationship with the Company. As a result of such
relationship, he is familiar with, among other characteristics, its business and
financial circumstances and has access on a regular basis to or may request the
Company’s condensed consolidated balance sheet and condensed consolidated income
statement setting forth information material to the Company’s financial
condition, operations and prospects.

 

  (d) The Executive is aware that the Stock Units may be of no practical value
and that any value they may have depends on their vesting as well as the Fair
Market Value of the underlying shares of Common Stock.

 

  (e) The Executive understands that any shares of Common Stock acquired upon
payment of the Stock Units will be characterized as “restricted securities”
under the federal securities laws, and that, under such laws and applicable
regulations, such securities may be resold without registration under the
Securities Act only in certain limited circumstances, including in accordance
with the conditions of Rule 144 promulgated under the Securities Act, as
presently in effect, with which the Executive is familiar.

 

  (f) The Executive has read and understands the restrictions and limitations
set forth in this Agreement, which are imposed on the Stock Units and any shares
of Common Stock which may be acquired upon payment of the Stock Units.

 

  (g) At no time was an oral representation made to the Executive relating to
the Stock Units or the acquisition of shares of Common Stock and the Executive
was not presented with or solicited by any promotional meeting or material
relating to the Stock Units or the Common Stock.

 

  (h) The Executive either (1) has an individual net worth, or joint net worth
with his spouse, of more than $1,000,000; (2) has had individual net income in
excess of $200,000 in each of the two most recent years (or joint net income
with his spouse in excess of $300,000 in each of those years) and reasonably
expects to reach that same income level in the current year; or (3) is an
“Executive Officer” of the Company as defined in Rule 501(f) of the Securities
Act.

 

  6.11

Compliance with Laws. This Agreement and the offer, issuance and delivery of
shares of Common Stock are subject to compliance with all applicable federal and
state laws, rules and regulations (including but not limited to state and
federal securities law) and to such approvals by any listing, agency or any
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under this Agreement shall be subject to such restrictions, and the
person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all applicable legal
requirements. No person holding shares acquired upon payment of the Stock Units
shall sell, pledge or otherwise

 



--------------------------------------------------------------------------------

 

transfer the shares except in accordance with the express terms of this
Agreement. Any attempted transfer in violation of this Section 6.11 shall be
void and of no effect. Without in any way limiting the provisions set forth
above, no holder shall make any disposition of all or any portion of shares of
Common Stock acquired under this Agreement, except in compliance with all
applicable federal and state securities laws and unless and until:

 

  (a) there is then in effect a registration statement under the Securities Act
of 1933, as amended, covering such proposed disposition and such disposition is
made in accordance with such registration statement; or

 

  (b) such disposition is made in accordance with Rule 144 under the Securities
Act of 1933, as amended; or

 

  (c) such holder notifies the Company of the proposed disposition and furnishes
the Company with a statement of the circumstances surrounding the proposed
disposition, and, if requested by the Company, furnishes to the Company an
opinion of counsel acceptable to the Company’s counsel, that such disposition
will not require registration under the Securities Act of 1933, as amended, and
will be in compliance with all applicable state securities laws.

 

Notwithstanding anything else herein to the contrary, the Company has no
obligation to register the Common Stock to be delivered to under this Agreement
or file any registration statement under either federal or state securities laws
with respect thereto. All certificates evidencing shares of Common Stock issued
or delivered under this Agreement shall bear the following legend and/or any
appropriate or required legends under applicable laws:

 

“OWNERSHIP OF THIS CERTIFICATE, THE SHARES EVIDENCED BY THIS CERTIFICATE AND ANY
INTEREST THEREIN ARE SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFER UNDER
APPLICABLE LAW AND UNDER AGREEMENTS WITH THE COMPANY, INCLUDING RESTRICTIONS ON
SALE, ASSIGNMENT, TRANSFER, PLEDGE OR OTHER DISPOSITION.”

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), NOR HAVE THEY BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE. NO TRANSFER OF SUCH SECURITIES
WILL BE PERMITTED UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS
TO SUCH TRANSFER, THE TRANSFER IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE
ACT, OR IN THE OPINION OF COUNSEL TO THE COMPANY, REGISTRATION UNDER THE ACT IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT AND WITH
APPLICABLE STATE SECURITIES LAWS.”

 



--------------------------------------------------------------------------------

  6.12 Agreement Construction. It is the intent of the Company that transactions
pursuant to this Agreement satisfy and be interpreted in a manner that satisfies
the applicable requirements of Rule 16b-3 promulgated under the Exchange Act
(“Rule 16b-3”) so that, the crediting of Stock Units, the distribution of shares
of Common Stock and any other event with respect to Stock Units under this
Agreement will be entitled to the benefits of Rule 16b-3 or other exemptive
rules under Section 16 of the Exchange Act and will not be subjected to
avoidable liability thereunder.

 

  6.13 Arbitration of Claims. Any controversy, claim or dispute arising out of
or relating to this Agreement, or any other controversy, claim or dispute
arising out of or related to the Stock Units, including, but not limited to, any
state or federal statutory claims, shall be settled by arbitration before one
arbitrator. The arbitration will be administered by the American Arbitration
Association in accordance with its National Rules for Resolution of Employment
Disputes. The arbitration proceeding shall be confidential, and judgment on the
award rendered by the arbitrator may be entered in any court having
jurisdiction. Any such arbitration shall take place in the Tampa, Florida area,
or in any other mutually agreeable location. In the event any judicial action is
necessary to enforce the arbitration provisions of this Agreement, sole
jurisdiction shall be in the federal and state courts, as applicable, located in
Florida. Any request for interim injunctive relief or other provisional remedies
or opposition thereto shall not be deemed to be a waiver of the right or
obligation to arbitrate hereunder. The arbitrator shall have the discretion to
award reasonable attorneys’ fees, costs and expenses to the prevailing party. To
the extent a party prevails in any dispute arising out of this Agreement or any
of its terms and provisions, all reasonable costs, fees and expenses relating to
such dispute, including the parties’ reasonable legal fees, shall be borne by
the party not prevailing in the resolution of such dispute, but only to the
extent that the arbitrator or court, as the case may be, deems reasonable and
appropriate given the merits of the claims and defenses asserted.

 

  6.14 Headings, etc. Not Part of Agreement. Headings and subheadings in this
Agreement are inserted for convenience of reference only and are not to be
considered in the construction of the provisions hereof.

 

  6.15 Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

  6.16 Legal Counsel; Mutual Drafting. Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

QUALITY DISTRIBUTION, INC.

(a Florida corporation)

      GERALD L. DETTER By:  

/s/ Robert J. Millstone

     

/s/ Gerald L. Detter

   

Name:

 

Robert J. Millstone

      (Signature)    

Title:

 

Secretary

                                          (Address)                            
      (City, State, Zip Code)

 